DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2015/0153013).
Regarding claims 1-3 and 8:  Wu et al. (US ‘013) discloses a light adjusting film comprising a transparent substrate, a plurality of micro-lens structures on a light incident surface of the transparent substrate and a plurality of micro-triangular prism structures on a light emitting substrate of the transparent substrate [abstract; 007-008; 0022, 0025, 0030, 0053; Figs. 1, 4, 8].  Wu et al. (US ‘013) discloses the transparent substrate as polyethylene terephthalate (PET) [0050].  Wu et al. (US ‘013) discloses an adhesive layer 830 on the micro-lens structures 810 to make the light adjusting film 800 laminate to a substrate, and a hard coating layer 840 on the micro-triangular prism structures 820 [0016; 0053; Figs. 4, 8].  Wu et al. (US ‘013) discloses arranging the film on glass windows [0055].

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsugawa et al. (JP 2014-137441).  An English machine translation was used for citation.
Regarding claim 5:  Nakatsugawa et al. (JP ‘441) discloses a light control film [0001], wherein the film has a plurality of light transmissive portions, formed of a light transmissive curable resin and has a plurality of shaped portions extending in the thickness direction thereof [0013; Figs. 1-2].  Nakatsugawa et al. (JP ‘441) discloses an adhesion layer on the other surface of the base film, wherein the film is bonded to window glass [0032; 0093-0098; Figs. 1-2]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0153013) as applied to claim 2 above.
Regarding claim 4:  Wu et al. (US ‘013) discloses the basic claimed film [as set forth above with respect to claim 2]; wherein Wu et al. (US ‘013) discloses the micro-lens structures having a width of 10 µm to 500 µm and a height of 0.025 µm to 70 µm [0011].  Wu et al. (US ‘013) discloses the micro-triangular prism structures having a width of 10 µm to 500 µm and a height of 1 µm to 1500 µm  [0014].  Wu et al. (US ‘013) discloses the micro-lens structures and/or the micro-triangular prism structure are arranged continuously or discontinuously [0016, 0043; Fig. 4].  
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also,  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimen-sions of the claimed device and a device having the claimed relative dimensions would not perform differ-ently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa et al. (JP 2014-137441) as applied to claim 5 above.
Regarding claim 6:  Nakatsugawa et al. (JP ‘441) discloses the basic claimed film [as set forth above with respect to claim 5]; wherein Nakatsugawa et al. (JP ‘441) discloses concave grooves having a height of 63 µm and a width of 24 µm [0093-0099].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also,  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimen-sions of the claimed device and a device having the claimed relative dimensions would not perform differ-ently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04].

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0153013) as applied to claim 1 above.
Regarding claim 7:  Wu et al. (US ‘013) discloses the basic claimed film [as set forth above with respect to claim 1]; wherein an angle between the first side of the micro-triangular prism and the transparent substrate is in the range of 40 degrees to 90 degrees [0012].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 10:  Wu et al. (US ‘013) discloses the basic claimed film [as set forth above with respect to claim 1]; wherein Wu et al. (US ‘013) discloses the transparent substrate as polyethylene terephthalate (PET) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].
While Wu et al. (US ‘013) does not disclose a specific embodiment having a PET substrate, and the micro-lens structures and micro-triangular prism structures made from a UV curable material, it would have been obvious to have made such a film, as Wu et al. (US ‘013) discloses the transparent substrate as polyethylene terephthalate (PET) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].

Claims 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0153013).
Regarding claim 12:  Wu et al. (US ‘013) discloses methods for forming a light adjusting film comprising a transparent substrate, a plurality of micro-lens structures on a light incident surface of the transparent substrate and a plurality of micro-triangular prism structures on a light emitting substrate of the transparent substrate [abstract; 007-008; 0022, 0025, 0030, 0053, 0058; Figs. 1, 4, 8].  Wu et al. (US ‘013) discloses the transparent substrate as polymethyl methacrylate (PMMA) [0050].  Wu et al. (US ‘013) discloses an adhesive layer 830 on the micro-lens structures 810 to make the light adjusting film 800 laminate to a substrate, and a hard coating layer 840 on the micro-triangular prism structures 820 [0016; 0053; Figs. 4, 8].  Wu et al. (US ‘013) discloses arranging the film on glass windows [0055].  Wu et al. (US ‘013) discloses embossing, extrusion molding and injection molding methods, wherein a coating of curable resin is applied to the transparent substrate, embossing the resin with a pattern, and curing the resin [0058].  Wu et al. (US ‘013) discloses the transparent substrate as polymethyl methacrylate (PMMA) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].
While Wu et al. (US ‘013) does not disclose a specific embodiment having a PMMA substrate, and the micro-lens structures and micro-triangular prism structures made from a UV curable material, it would have been obvious to have made such a film, as Wu et al. (US ‘013) discloses the transparent substrate as polyethylene terephthalate (PET) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].
Regarding claims 13 and 15:  Wu et al. (US ‘013) discloses the micro-lens structures having a width of 10 µm to 500 µm and a height of 0.025 µm to 70 µm [0011].  Wu et al. (US ‘013) discloses the micro-triangular prism structures having a width of 10 µm to 500 µm and a height of 1 µm to 1500 µm  [0014].  Wu et al. (US ‘013) discloses the micro-lens structures and/or the micro-triangular prism structure are arranged continuously or discontinuously [0016, 0043; Fig. 4].  
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also,  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimen-sions of the claimed device and a device having the claimed relative dimensions would not perform differ-ently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04].
Regarding claim 16:  Wu et al. (US ‘013) discloses an angle between the first side of the micro-triangular prism and the transparent substrate is in the range of 40 degrees to 90 degrees [0012].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0153013).
Regarding claim 14:  Wu et al. (US ‘013) discloses methods for forming a light adjusting film comprising a transparent substrate, a plurality of micro-lens structures on a light incident surface of the transparent substrate and a plurality of micro-triangular prism structures on a light emitting substrate of the transparent substrate [abstract; 007-008; 0022, 0025, 0030, 0053, 0058; Figs. 1, 4, 8].  Wu et al. (US ‘013) discloses the transparent substrate as polymethyl methacrylate (PMMA) [0050].  Wu et al. (US ‘013) discloses an adhesive layer 830 on the micro-lens structures 810 to make the light adjusting film 800 laminate to a substrate, and a hard coating layer 840 on the micro-triangular prism structures 820 [0016; 0053; Figs. 4, 8].  Wu et al. (US ‘013) discloses arranging the film on glass windows [0055].  Wu et al. (US ‘013) discloses embossing, extrusion molding and injection molding methods, wherein a coating of curable resin is applied to the transparent substrate, embossing the resin with a pattern, and curing the resin [0058].  Wu et al. (US ‘013) discloses the transparent substrate as polymethyl methacrylate (PMMA) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].
While Wu et al. (US ‘013) does not disclose a specific embodiment having a PMMA substrate, and the micro-lens structures and micro-triangular prism structures made from a UV curable material, it would have been obvious to have made such a film, as Wu et al. (US ‘013) discloses the transparent substrate as polyethylene terephthalate (PET) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0153013) as applied to claim 8 above, and further in view of Nakatsugawa et al. (JP 2014-137441).  An English machine translation was used for citation.
Regarding claim 9:  Wu et al. (US ‘013) discloses the basic claimed film [as set forth above with respect to claim 8]; wherein Wu et al. (US ‘013) discloses an adhesive layer to make the light adjusting film laminate to a substrate [0016; 0052-0053; Figs. 4, 8].  Wu et al. (US ‘013) discloses arranging the film on glass windows [0055].
Wu et al. (US ‘013) does not discloses a protecting film on the adhesive layer.  However, Nakatsugawa et al. (JP ‘441) discloses light control films [0001], wherein the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].  Wu et al. (US ‘013) and Nakatsugawa et al. (JP ‘441) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of light control films.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a release film applied to the adhesive layer, as taught by Nakatsugawa et al. (JP ‘441) in the invention of Wu et al. (US ‘013), and would have been motivated to do so since Nakatsugawa et al. (JP ‘441) suggests the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0153013) as applied to claim 1 above, and further in view of Nakatsugawa et al. (JP 2014-137441).  An English machine translation was used for citation.
Regarding claim 11:  Wu et al. (US ‘013) discloses the basic claimed film [as set forth above with respect to claim 1]; wherein Wu et al. (US ‘013) discloses embossing, extrusion molding and injection molding methods, wherein a coating of curable resin is applied to the transparent substrate, embossing the resin with a pattern, and curing the resin [0058].  Wu et al. (US ‘013) discloses the transparent substrate as polymethyl methacrylate (PMMA) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].  Wu et al. (US ‘013) discloses an adhesive layer to make the light adjusting film laminate to a substrate [0016; 0052-0053; Figs. 4, 8].  Wu et al. (US ‘013) discloses the material can contain IR and UV absorbers [0051]. Wu et al. (US ‘013) discloses arranging the film on glass windows [0055].
Wu et al. (US ‘013) does not discloses a protecting film on the adhesive layer.  However, Nakatsugawa et al. (JP ‘441) discloses light control films [0001], wherein the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].  Wu et al. (US ‘013) and Nakatsugawa et al. (JP ‘441) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of light control films.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a release film applied to the adhesive layer, as taught by Nakatsugawa et al. (JP ‘441) in the invention of Wu et al. (US ‘013), and would have been motivated to do so since Nakatsugawa et al. (JP ‘441) suggests the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0153013) as applied to claim 12 above, and further in view of Nakatsugawa et al. (JP 2014-137441).  An English machine translation was used for citation.
Regarding claim 17:  Wu et al. (US ‘013) discloses the basic claimed film [as set forth above with respect to claim 12]; wherein Wu et al. (US ‘013) discloses an adhesive layer to make the light adjusting film laminate to a substrate [0016; 0052-0053; Figs. 4, 8].  Wu et al. (US ‘013) discloses arranging the film on glass windows [0055].
Wu et al. (US ‘013) does not discloses a protecting film on the adhesive layer.  However, Nakatsugawa et al. (JP ‘441) discloses light control films [0001], wherein the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].  Wu et al. (US ‘013) and Nakatsugawa et al. (JP ‘441) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of light control films.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a release film applied to the adhesive layer, as taught by Nakatsugawa et al. (JP ‘441) in the invention of Wu et al. (US ‘013), and would have been motivated to do so since Nakatsugawa et al. (JP ‘441) suggests the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].


Regarding claim 18:  Wu et al. (US ‘013) discloses the basic claimed film [as set forth above with respect to claim 12]; wherein Wu et al. (US ‘013) discloses embossing, extrusion molding and injection molding methods, wherein a coating of curable resin is applied to the transparent substrate, embossing the resin with a pattern, and curing the resin [0058].  Wu et al. (US ‘013) discloses the transparent substrate as polymethyl methacrylate (PMMA) [0050], and the micro-lens structures and micro-triangular prism structures made from a UV curable material [0051].  Wu et al. (US ‘013) discloses an adhesive layer to make the light adjusting film laminate to a substrate [0016; 0052-0053; Figs. 4, 8].  Wu et al. (US ‘013) discloses the material can contain IR and UV absorbers [0051]. Wu et al. (US ‘013) discloses arranging the film on glass windows [0055].
Wu et al. (US ‘013) does not discloses a protecting film on the adhesive layer.  However, Nakatsugawa et al. (JP ‘441) discloses light control films [0001], wherein the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].  Wu et al. (US ‘013) and Nakatsugawa et al. (JP ‘441) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of light control films.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a release film applied to the adhesive layer, as taught by Nakatsugawa et al. (JP ‘441) in the invention of Wu et al. (US ‘013), and would have been motivated to do so since Nakatsugawa et al. (JP ‘441) suggests the adhesive layer can have a release film applied to the adhesive layer; the release film being peeled off prior to bonding the light control film to glass [0091].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767